  Case 5:21-cv-00053-JPB Document 8 Filed 06/02/21 Page 1 of 2 PageID #: 53




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                      Wheeling

WILLIE HAMMOND, JR.,

                        Petitioner,

               v.                                         CIVIL ACTION NO. 5:21-CV-53
                                                          Judge Bailey

R. HUDGINS, Warden,

                        Respondents.

                ORDER ADOPTING REPORT AND RECOMMENDATION

       The above referenced case is before this Court upon the magistrate judge’s

recommendation [Doc. 6] that the petition be denied and dismissed without prejudice for

lack of jurisdiction.

       This Court is charged with conducting a de novo review of any portion of the

magistrate judge’s report to which a specific objection is registered, and may accept, reject,

or modify, in whole or in part, the recommendations contained in that report. 28 U.S.C. §

636(b)(1). However, absent prompt objection by a dissatisfied party, it appears that

Congress did not intend for the district court to review the factual and legal conclusions of

the magistrate judge. Thomas v. Arn, 474 U.S. 140 (1985). Additionally, any party who

fails to file timely, written objections to the magistrate judge’s report pursuant to 28 U.S.C.

§ 636(b)(1) waives the right to raise those objections at the appellate court level. United

States v. Schronce, 727 F.2d 91 (4th Cir. 1984), cert. denied, 467 U.S. 1208 (1984). No

objections have been filed to the magistrate judge’s report and recommendation.

       A de novo review of the record indicates that the magistrate judge’s report

accurately summarizes this case and the applicable law. Accordingly, the magistrate
  Case 5:21-cv-00053-JPB Document 8 Filed 06/02/21 Page 2 of 2 PageID #: 54




judge’s report and recommendation is AFFIRMED, and this case is DISMISSED WITHOUT

PREJUDICE.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record herein

and to mail a copy to the pro se petitioner.

       DATED: June 2, 2021.




                                               2
